Citation Nr: 0838728	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  06-09 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for diabetes mellitus, 
currently rated at 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel

INTRODUCTION

The veteran had active military service from November 1982 to 
June 1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In September 2008, the veteran had a video conference hearing 
before the undersigned Veterans Law Judge (VLJ).  The 
transcript has been associated with the claims file.  At the 
hearing, the veteran submitted additional evidence including 
VA pharmacy records.  He waived consideration by the RO of 
the additional evidence.

Additionally, at the September 2008 hearing, the veteran 
raised the issue of entitlement to an increased rating for 
peripheral neuropathy for the upper and lower extremities and 
for neuropathy affecting the torso.  The Board accepts these 
contentions as new claims.  There is no indication that the 
RO has adjudicated these issues.  Therefore, the matters are 
referred to the RO for the appropriate action. 


FINDING OF FACT

The veteran is not required to regulate his activities due to 
his diabetes mellitus.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.119, 
Diagnostic Code 7913 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§1155; 38 C.F.R. §§3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. §4.7.

In deciding the veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  Id. 
at 126.  Hart appears to extend Fenderson to all increased 
evaluation claims.

The RO assigned a 20 percent disability rating under 
Diagnostic Code (DC) 7913, diabetes mellitus.  38 C.F.R. 
§ 4.119 (2008).  

Important for this case, diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities is rated 40 
percent disabling.  

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycaemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately rated, is rated 60 percent disabling.  Diabetes 
mellitus requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycaemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately rated, is rated 100 percent 
disabling.  

Note (1) to DC 7913 provides that compensable complications 
of diabetes are to be rated separately unless they are part 
of the criteria used to support a 100 percent rating (under 
DC 7913).  Noncompensable complications are considered part 
of the diabetic process under DC 7913.  

Note (2) provides that, when diabetes mellitus has been 
conclusively diagnosed, the adjudicator is not to request a 
glucose tolerance test solely for rating purposes.  38 C.F.R. 
§ 4.119.

The veteran had a VA examination in June 2006 to determine 
whether the veteran required or had any regulation of 
activity as a result of his diabetes.  The report indicated 
that the veteran had not had any ketoacidosis or 
hyperglycemic reaction and denied having episodes requiring 
hospitalization.  The veteran indicated he was on a 
restricted diet.

With regard to restricted activities, the veteran reported 
that he stopped weightlifting in 1994 and that his ability to 
be active has slowed significantly.  The veteran stated that 
he no longer mows the lawn.  He indicated that he goes 
fishing, but that he does not stay out longer than one hour 
because of is knees.  In addition, he cannot stand for long 
periods of time because of his right knee disability.  

The veteran noted his lung biopsy and resulting scar tissue.  
He stated that he was diagnosed with bronchiolitis and that 
the condition makes him short of breath.  The veteran also 
reported that he sees his diabetic doctor on a regular basis.  

Upon a full examination of the veteran, the examiner 
diagnosed the veteran with diabetes mellitus under good 
control.  He further stated that the veteran is unable to 
stand for long periods of time secondary to his knee problems  
He also noted that the veteran is status post lung surgery 
with shortness of breath.  The examiner opined that it is as 
likely as not that the veteran's decrease in physical 
activity is based more on his knee pain and shortness of 
breath and not specifically on his diabetes mellitus, 
providing evidence against this claim.

The Board notes that the examiner did not indicate whether 
the claims file had been reviewed.  In this regard, the Board 
has considered the case of Green v. Derwinski, 1 Vet. App. 
121 (1991), wherein the Court held that VA's duty to assist 
includes conducting a thorough and contemporaneous medical 
examination that takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  However, the Court 
has never held that in every case an examiner must review all 
prior medical records before issuing a medical opinion or 
diagnosis.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  

In Snuffer, the Court affirmed the Board's denial of a claim 
for a compensable rating for post-operative hernia residuals, 
even though the Board relied on the opinion of a VA examiner 
who did not review the appellant's claims file.  That 
examiner had noted the presence of a faint surgical scar, but 
found no evidence of recurrence of the appellant's hernia on 
physical examination.  The Court concluded that the Board had 
not erred in relying on this opinion because there was no 
medical evidence in the record otherwise suggesting that the 
criteria for a compensable rating had been met, and a review 
of that file would not have changed the objective findings 
noted in the examination.

In this case, the VA examiner obtained a history from the 
veteran, which appears substantially accurate, and the 
examiner undertook a physical examination and appropriate 
diagnostic studies.  As will be discussed in greater detail 
below, the examiner essentially concluded that the veteran's 
activity is not restricted because of his diabetes mellitus.  
The Board believes that there is no medical evidence 
suggesting otherwise.  Thus, the Board finds that this VA 
examination is adequate and that another VA examination is 
not necessary.

The veteran had another VA examination in May 2004.  The 
examiner reviewed the claims file and noted that the veteran 
requires insulin.

During the exam, the veteran denied any ketoacidosis or 
hyperglycemic reaction and denied having episodes requiring 
hospitalization.  The examiner noted that the veteran was on 
a diabetic diet and that the veteran was quite active doing 
yard work and other activities.  

The veteran reported undergoing a lung biopsy in 1994 which 
caused him pain and eventual numbness for approximately one 
year.  Since then he has had a pulling, burning sensation in 
the right chest wall where the thoracic scope was inserted.  
He reported that the pain is constant and that his chest 
hurts when he makes certain movements.  He is unable to do 
weightlifting because of the chest wall.

The physical examination showed that the veteran walks with a 
limp and that the veteran had a damaged nerve from the lung 
biopsy which prevents the veteran from engaging in certain 
movements and activities such as weightlifting.  The 
diagnosis was diabetes mellitus II without any diabetic 
complications.

The Board has reviewed all of the veteran's VA outpatient 
treatment records and notes that the veteran has a history of 
uncontrolled diabetes due to noncompliance with his required 
medication.  Records of August 2003 indicate the 
noncompliance and also address the veteran's chest pain 
stemming from his lung biopsy.  Another record dated December 
2004 indicates that the veteran had not been able to exercise 
due to his knee pain.  Also mentioned was the chest wall pain 
from his lung biopsy.

Another VA outpatient treatment record from August 2006 
indicates that the veteran resumed exercising.  The 
assessment was improved control over the diabetes.  The 
veteran was told to continue his diet and to continue his 
effort at weight loss and exercise.

At the hearing before the undersigned VLJ, the veteran 
testified that he takes insulin twice per day and that he has 
been placed on a restricted diet.  He further testified that 
there are days when he has had to miss work.  He will wake in 
the morning and not feel well and can not get to work.  

The veteran stated that a bad day is when his blood sugar 
drops too low after medication, after which he elevates his 
sugar at night, and then is unable to get up in the morning.  
When that happens, he calls in sick and lays in bed until he 
is able to function.  He testified that he has approximately 
two bad days per month.

He also stated that he gets lightheaded at work.  When 
questioned about activities that he needs to avoid due to his 
diabetes, the veteran responded that he needs to avoid 
becoming over-exhausted and working too much.

He also stated that he works outside and that the sun makes 
him lightheaded.  As a result he has to plan for certain 
things, including having enough water and scheduling breaks.  
The veteran stated his belief that his sugar was high 
throughout the day but indicated that he does not check his 
blood sugar while working.

The veteran indicated that he participated in a diabetic 
research study and that he was told that he was the only 
participant that got worse over the course of the study.

The Board finds that the VA treatment records are entitled to 
great probative weight and that they provide, overall, highly 
probative evidence against the claim as they show that 
physicians encouraged exercise and increased activity, as 
opposed to imposing regulation.  

The Board finds that the post-service medical records provide 
evidence against this claim and outweigh the veteran's 
statements to the VA.

The only indication of any reduced activity regards the 
veteran's knee and lung issues (not related to the problem 
the Board addresses at this time); however, this reduced 
activity was not a result of a doctor's orders or the 
veteran's diabetes.  The Board finds that the veteran does 
not meet the criteria for a 40 percent evaluation under DC 
7913.  Therefore, the preponderance of the evidence is 
against this claim. 38 C.F.R. § 4.3.

The Board has considered the evidence provided over the 
course of the claim and appeal period and does not find 
evidence that the veteran's disability evaluation should be 
increased for any separate period.  See Fenderson, 12 Vet. 
App. 119 and Hart, 21 Vet. App. 505.  The evidence of record 
from the day the veteran filed his claim for an increase to 
the present supports the conclusion that he is not entitled 
to increased compensation during any time within the appeal 
period.

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating greater than 20 percent for diabetes mellitus.  38 
C.F.R. § 4.3.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. 37. 

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied, in part, 
prior to the initial RO decision, by a letter sent in April 
2004.  The June 2008 letter addressed the Vazquez-Flores 
criteria and was sent subsequent to the initial RO decision.   
Both letters combined fully address all notice elements.  The 
letters informed the veteran of what evidence was required to 
substantiate the claim and of the veteran's and VA's 
respective duties for obtaining evidence.  Although the 
notice letters were not both sent before the initial RO 
decision in this matter, the Board finds that this error was 
not prejudicial to the veteran because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  

Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the RO also 
readjudicated the case by way of a supplemental statement of 
the case issued in August 2008 after the notice was provided.  
For these reasons, it is not prejudicial to the veteran for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The veteran was provided an opportunity 
to set forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  The veteran was afforded a 
VA medical examination in May 2004 and June 2006.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

Entitlement to an increased rating for diabetes mellitus is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


